Citation Nr: 0115604	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  01-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include whether new and material 
evidence has been presented to reopen the claim.

2.  Entitlement to a permanent and total rating for pension 
purposes, including on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b)(2).



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970, which included combat service in Vietnam..

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that declined to reopen a claim for 
service connection for PTSD and denied entitlement to 
nonservice-connected pension benefits.

The claim for entitlement to nonservice-connected pension 
benefits is addressed in the remand following this decision.


FINDINGS OF FACT

1.  In an unappealed May 1995 rating decision, the RO denied 
a claim for service connection for PTSD on the basis that 
there was no medical diagnosis of PTSD.

2.  Additional evidence submitted since the RO's May 1995 
decision is new and material as it includes a medical 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1. The RO's May 1995 decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2000).

2.  The evidence added to the record subsequent to the RO's 
May 1995 rating decision is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§ 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for PTSD.  In a February 2000 rating decision, the 
RO denied the claim on the basis that new and material 
evidence had not been submitted to reopen a previous final 
decision.  In the November 2000 Statement of the Case (SOC), 
the RO listed the issue as service connection for PTSD, but 
appeared to deny the claim on the basis that new and material 
evidence had not been submitted.  The Board has an obligation 
to make an independent determination of its jurisdiction 
regardless of findings or actions by the RO.  Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The RO originally denied a claim for service connection for 
PTSD in a May 1995 rating decision.  At that time, there was 
no medical evidence of a PTSD diagnosis.  The veteran was 
provided notice of this decision that same month, but he did 
not file a timely appeal.  See 38 C.F.R. § 20.302(a) (2000) 
(a Notice of Disagreement (NOD) must be filed with the agency 
of original jurisdiction within one year from the date that 
the agency mailed notice of the adverse decision).  An 
unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2000).  In light of the 
previous final denial, the Board must initially review this 
case under the new and material standard.  Barnett, 83 F.3d 
1380 (Fed. Cir. 1996).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection for PTSD requires 
medical evidence of a PTSD diagnosis which conforms to the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994) (DSM-IV), see 38 C.F.R. § 4.125(a) (2000), a 
medical link between current symptoms and in-service 
stressor(s) and credible supporting evidence that the claimed 
in-service stressor(s) occurred.  38 C.F.R. § 3.304(f) 
(2000).

The additional evidence of record since the previous final 
denial includes an April 1999 diagnosis of PTSD by a 
psychiatry resident at the VA Mountain Home, Tennessee 
outpatient treatment clinic.  The veteran also submitted a 
PTSD diagnosis from a registered nurse.  The Board is of the 
opinion that the PTSD diagnosis from the VA psychiatry 
resident is both new and material as it includes a medical 
diagnosis of PTSD which had not been previously established.  
Given the RO's finding that the veteran does not manifest 
PTSD, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the additional evidence is 
sufficient to reopen the claim for service connection for 
PTSD.


ORDER

The claim for service connection for PTSD is reopened.  To 
this extent only, the appeal is granted.


REMAND

As noted above, it appears that the RO has addressed the 
claim for PTSD under the new and material standard.  The RO 
should have the opportunity to review the claim on a de novo 
basis prior to any further review.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Inasmuch as the April 1999 diagnosis 
by the VA psychiatry resident was obtained through a request 
for records from the Social Security Administration, the RO 
should ensure that all of the veteran's VA clinical records 
prior to May 1999 have been associated with the claims 
folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
obligated to obtain pertinent treatment records of medical 
records generated by its agency).  The Board further notes 
that the veteran's December 1999 VA PTSD examination report 
records his history of acceptance in a PTSD treatment 
program.  On remand, the RO should ensure that these records 
are associated with the claims folder.  After all records are 
assembled, it would be beneficial to have the veteran undergo 
additional psychiatric examination in order to reconcile the 
various diagnoses of record.

With regard to the pension claim, the veteran's medical 
records include recent x-ray findings of Boeck's disease in 
the right apex consistent with chronic obstructive pulmonary 
disease.  A previous x-ray report in 1989 showed mild 
cardiomegaly and pulmonary vascular congestion.  The veteran 
also reports a history of hypertension treated with 
Verapamil, cardiac catheterization, gastroesophageal reflux 
treated with Zantac, hyperlipidemia treated with Zocor, gouty 
arthritis of the right great toe treated with Colchicine, 
surgical correction of right inguinal hernia, surgical 
correction of right wrist fracture by open reduction and 
internal fixation and surgical correction of umbilical 
hernia.  

In adjudicating pension claims, the RO must assign a 
percentage evaluation for each identifiable disability.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992), Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992), and Abernathy v. Derwinski, 3 Vet. App. 461 
(1992).  The RO has not assigned ratings for each of 
disabilities described above, and must do so prior to any 
further adjudication by the Board.  On remand, the RO should 
obtain the veteran's pertinent treatment records for all of 
his reported disabilities.  Thereafter, the RO should 
schedule the veteran for VA examination(s), with benefit of 
review of the claims folder, in order to determine the 
current nature and severity of all present disorders.  In so 
doing, the RO should request the examiner(s) to address 
whether any musculoskeletal disability manifests any 
functional loss of use due to weakness, excess fatigability, 
incoordination, pain or pain on movement.  See 38 C.F.R. 
§§ 4.40 and 4.45 (2000).  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Board finally notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among its provisions, this law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to the claims on appeal.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO should 
determine whether any further development of both claims is 
warranted under the VCAA.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
provide the name(s), location(s), and 
approximate date(s) of his providers of 
treatment for chronic obstructive 
pulmonary disease, hypertension, 
gastroesophageal reflux, hyperlipidemia, 
gouty arthritis of the right great toe, 
right inguinal hernia, right wrist 
fracture, psychiatric disability and 
umbilical hernia.  The RO should then 
attempt to obtain all records of such 
treatment not already of record.

2.  The RO should ensure that the 
veteran's complete VA clinical records 
prior are of file.  In particular, any 
records of psychiatric treatment at the VA 
Mountain Home outpatient clinic concerning 
treatment since 1999 should be obtained 
and associated with the claims folder.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Following completion of the foregoing 
development, the RO should then schedule the 
appellant for comprehensive VA general medical 
examination in order to determine the nature and 
severity of all present disorders.  All necessary 
special studies or tests, to include range of 
motion studies, are to be accomplished.  In 
addition to addressing the range of motion of all 
present musculoskeletal disabilities, the examiner 
is requested to specifically address whether there 
is pain which significantly limits functional 
ability on motion during use, or with acute flare-
ups of disability, in terms of additional range-of-
motion loss due to weakened movement, excess 
fatigability, or incoordination.  The examiner 
should also state the degree of industrial 
impairment that is caused by the appellant's 
disabilities and should express an opinion as to 
whether it is at least as likely as not that the 
veteran's disabilities are of sufficient severity 
to preclude him from substantially gainful 
employment.  The claims folder and a copy of this 
remand must be made available to the examiner prior 
to the examination for review.

5.  Arrangements should be made to have the 
veteran undergo a special psychiatric 
examination by a board of two in order to 
ascertain the nature of all psychiatric 
disability present and the proper 
diagnosis(es) thereof, to specifically 
include consideration to whether or not the 
veteran has PTSD.  All indicated tests should 
be conducted to include appropriate 
psychological testing.  The claims folder 
must be made available to and be reviewed by 
the examiners.  

6.Thereafter, the RO should readjudicate the 
claims for service connection for PTSD and 
entitlement to nonservice-connected pension 
benefits.  In adjudicating the pension claim, 
the RO should assign a specific percentage 
evaluation for each of the veteran's 
identifiable disabilities.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative, if any, 
should be provided an SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 



